Case 1:17-cv-08373-RBK-AMD Document 39-1 Filed 07/29/19 Page 1 of 3 PageID: 2335




Kevin M. McDonough                        Peter A. Wald (pro hac vice)
LATHAM & WATKINS LLP                      LATHAM & WATKINS LLP
885 Third Avenue                          505 Montgomery Street, Suite 2000
New York, NY I 0022                       San Francisco, CA 94111-6538
Telephone: (212) 906-1200                 Telephone: (415) 391-0600
Facsimile: (212) 751-4864                 Facsimile: (415) 395-8095
Email: kevin.mcdonough@lw.com             Email: peter.wald@lw.com

                                          Christopher S. Turner (pro hac vice)
                                          LATHAM & WATKINS LLP
                                          555 Eleventh Street, Suite l 000
                                          Washington, DC 20004-1304
                                          Telephone: (202) 637-2200
                                          Facsimile: (202) 637-2201
                                          Email: christopher.turner@lw.com

Attonzeys for Defendants Navient Corporation, John F. Remondi,
Somsak Chivavibul, and Christian M. Lown

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY



                                      Case No. l:l 7-cv-08373-RBK-AMD


 IN RE NA VIENT CORPORATION             DECLARATION OF DANIELLE
 SECURITIES LITIGATION                  J. MCCALL IN SUPPORT OF
                                        DEFENDANTS' MOTION TO
                                        DISMISS PLAINTIFF'S SECOND
                                        AMENDED COMPLAINT

                                      Motion Day: August 5~ 2019
Case 1:17-cv-08373-RBK-AMD Document 39-1 Filed 07/29/19 Page 2 of 3 PageID: 2336




      I, Danielle J. McCall, hereby certify pursuant to 28 U.S.C. §1746 that:


             I.       I am an Associate of the law firm of Latham & Watkins LLP,

555 Eleventh Street, NW, Suite 1000, Washington, DC 20004-1304, attorneys for

Defendants Navient Corporation ("Navient"), John F. Remondi, Somsak

Chivavibul, and Christian M. Lown (collectively, "Defendants"). I am admitted to

the New Jersey State Bar, and I am submitting this declaration in support of the

Defendants' Motion to Dismiss Plaintiffs Second Amended Complaint (Dkt. 36;

"Motion").

             2.       On November 20, 2018, Politico Pro published an article entitled

"Warren presses Navient on internal Education Department review" ("Politico Pro

Article"). Attached as Exhibit 9 is a true and correct copy of the Politico Pro Article,

as        available          to       Politico        Pro         subscribers         at

<https://subscriber.politicopro.com/article/2018/l 1/warren-presses-navient-on-

internal-education-department-review-986790>, and as referenced in Defendants'

numerous filings prior to and in support of the Motion. Exhibit 9 discusses and

provides a direct link to a document it describes as "a lengthy statement" by the

Department of Education regarding the report issued by its Office of Federal Student

Aid ("FSA Review") referenced in Plaintiffs Second Amended Complaint 11 92-

95, 173-76, 179-83 (D.l. 33, "SAC"), and characterizations of the FSA Review made



                                           2
Case 1:17-cv-08373-RBK-AMD Document 39-1 Filed 07/29/19 Page 3 of 3 PageID: 2337




in Senator Elizabeth Warren's November 13, 2017 letter to Navient CEO, Jack

Remondi, referenced in SAC 'I'f 168-70.

                3.   Attached as Exhibit 10 is a true and correct copy of the

Department of Education statement ("ED Statement") that was available through the

embedded link in the Politico Pro Article appended here as Exhibit 9. The ED

Statement was obtained by Defendants through the Politico Pro web platfonn at

<https://subscriber.politicopro.com/f/?id=00000167-3332-d6t7-adt7-

737b474b0001> and Exhibit 10, to which the page title, URL, and Politico Pro

footer have been added, is appended to this Declaration in a fonn authenticated by

Politico Pro.

                4.   I have reviewed the ED Statement obtained directly from Politico

Pro and appended hereto as Exhibit 10. I hereby aver that it is identical to the

statement attributed to the Department of Education in Exhibit 7, the text of which

is publicly available on Navient's website at https://news.navient.com/static-

files/5afalbd9-0a8a-4e4f-83e6-74a736c8b80d (last visited July 29, 2019).



      Executed on the 29th day of July, 2019.

                                                                re..... ______ .
                                                Danielle J. McCall
                                                LATHAM & WATKINS LLP


                                          3
